FILED
                             NOT FOR PUBLICATION                            JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WENCESLAO BAHENA-MARTINEZ,                       No. 08-71948

               Petitioner,                       Agency No. A095-450-307

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Wenceslao Bahena-Martinez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reconsider. Mohammed v. Gonzales,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      In his opening brief, Bahena-Martinez fails to address, and therefore has

waived any challenge to, the BIA’s April 29, 2008, decision denying his motion to

reconsider. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review the BIA’s underlying order dismissing

Bahena-Martinez’s direct appeal because this petition for review is not timely as to

that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      Petitioner’s December 14, 2010, motion to file a corrected opening brief is

granted.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    08-71948